                                                            USDC-SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                            DOC#:
                                                            DATE FILED: / l        (i (/i
 THOMAS J. OLSEN, individually and on
 behalf of all other persons similarly situated,

                             Plaintiff,                       No. 19-CV-7246 (RA)

                        V.                                           ORDER

 ME.N.U. KIDS LLC,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On August 8, 2019, Defendant Me.N.U. Kids LLC was served with a copy of the

summons and the complaint in this action. See Dkt. 6. Defendant's answer was due on August

29, 2019. As of today's date, however, Defendant has not filed an answer or otherwise appeared

in this action. Accordingly, the initial status conference scheduled for December 6, 2019 is

hereby adjourned sine die. No later than December 9, 2019, Plaintiff shall inform the Court

whether he intends to move for default judgment.



SO ORDERED.


 Dated:         December 2, 2019
                New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
